   Case: 3:18-cv-00005-CVG-RM Document #: 66 Filed: 04/21/20 Page 1 of 3



                DISTRICT COURT OF THE VIRGIN ISLANDS
                DIVISION OF ST. THOMAS AND ST. JOHN

BANK OF NOVA SCOTIA,                      )
                                          )
                Plaintiff,                )
                                          )
                v.                        )           Civil No. 2018-05
                                          )
GLORIA SAMUELS; THE ESTATE OF FREDERICK   )
SAMUELS, all unknown Heirs of Frederick   )
Samuels and all other Persons claiming    )
any right, title, estate, lien, or        )
interest in Parcel Nos. 5E and 5Ei Estate )
Pastory, No. 5 Cruz Bay Quarter, St.      )
John, U.S. Virgin Islands; and WELLS      )
FARGO BANK NATIONAL ASSOCIATION,          )
                                          )
                Defendants.               )
                                          )
                                          )
GLORIA SAMUELS,                           )
                                          )
                Counterclaimant,          )
                                          )
                v.                        )
                                          )
BANK OF NOVA SCOTIA,                      )
                                          )
                Counter-defendant.        )
                                          )
                                          )
THE ESTATE OF FREDERICK SAMUELS,          )
                                          )
                Counterclaimant,          )
                                          )
                v.                        )
                                          )
BANK OF NOVA SCOTIA,                      )
                                          )
                Counter-defendant.        )
                                          )
      Case: 3:18-cv-00005-CVG-RM Document #: 66 Filed: 04/21/20 Page 2 of 3
Bank of Nova Scotia v. Samuels et al.
Civ. No. 18-05
Order
Page 2

ATTORNEYS:

Matthew J. Duensing
Law Offices Duensing & Casner
St. Thomas, VI
     For the plaintiff and counter defendant Bank of Nova
Scotia,

Marie E. Thomas-Griffith
Samuel H. Hall , Jr.
Hall & Griffith, P.C.
St. Thomas, VI
     For the defendants and counterclaimants Gloria Samuels and
the Estate of Frederick Samuels.

                                      ORDER

GÓMEZ, J.

        Before the Court is the parties’ joint motion to extend the

time for the Court to retain jurisdiction to enforce the

settlement agreement in this matter.

        On February 26, 2020, the parties to this matter advised

the Court that they entered a settlement agreement resolving all

claims. On the same day, the Court entered a judgment dismissing

the case. In its Judgment, the Court retained jurisdiction to

enforce the terms of the settlement agreement for a period of 60

days.1

        On April 16, 2020, the parties jointly moved to extend the

period within which this Court would retain jurisdiction to

June 25, 2020. The parties assert that an additional extension



1   That sixty-day period expires on April 26, 2020.
    Case: 3:18-cv-00005-CVG-RM Document #: 66 Filed: 04/21/20 Page 3 of 3
Bank of Nova Scotia v. Samuels et al.
Civ. No. 18-05
Order
Page 3

of the Court’s jurisdiction is necessary and appropriate given

the COVID-19 pandemic.

     The premises considered, it is hereby

     ORDERED that the parties’ joint motion, ECF No. 65, to

extend the period within which this Court will retain

jurisdiction is GRANTED; and it is further

     ORDERED that the Court will retain jurisdiction to enforce

the settlement agreement until June 25, 2020.




                                         S\
                                               Curtis V. Gómez
                                               District Judge
